Order filed November 25, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00631-CV
                                  ____________

                     RONALD SCOTT CATT, Appellant

                                       V.

 CHRISTOPHER DELOZIER, JOHN HEALEY, JR., TROY NEHLS, AND
                 BRADLEY WICHARD, Appellee


                 On Appeal from the County Court at Law #4
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-064867

                                  ORDER

      The clerk’s record was filed September 25, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain ORDER OF DISMISSAL SUSTAINING
DEFENDANTS' MOTION TO DISMISS UNDER CHAPTER 14 OF THE
TEXAS CIVIL PRACTICE AND REMEDIES CODE, purportedly signed on
May 29, 2019.
       The Fort Bend County Clerk is directed to file a supplemental clerk’s record
on or before December 2, 2019, containing the ORDER OF DISMISSAL
SUSTAINING DEFENDANTS' MOTION TO DISMISS UNDER CHAPTER
14 OF THE TEXAS CIVIL PRACTICE AND REMEDIES CODE,
purportedly signed on May 29, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM